Title: To James Madison from William Harris Crawford, 11 December 1815 (Abstract)
From: Crawford, William Harris
To: Madison, James


                    § From William Harris Crawford. 11 December 1815, War Department. “I have the honor respectfully to propose for your approbation the following appointments made during the recess of the Senate:
                    “Thomas Hinds, Brigadier General of the Militia of the Mississippi Territory.
                    “Darby Noon, Deputy Commissary of purchases.”
                